NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



KURTIS BRADLEY and LAUREN          )
BRADLEY,                           )
                                   )
           Appellants,             )
                                   )
v.                                 )                Case No. 2D17-2298
                                   )
PROF-2013-S3 LEGAL TITLE TRUST,    )
BY U.S. BANK NATIONAL ASSOCIATION, )
AS LEGAL TITLE TRUSTEE FORMERLY )
BANK OF AMERICA, N.A. SUCESSOR BY )
MERGER TO BAC HOME LOANS           )
SERVICING, LP,                     )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 23, 2018.

Appeal from the Circuit Court for Charlotte
County; James R. Thompson, Senior
Judge.

Kurtis Bradley and Lauren Bradley, Port
Charlotte, pro se.

Kathleen E. Angione of Kahane &
Associates, P.A., Plantation, for Appellee.


PER CURIAM.

             Affirmed.


SILBERMAN, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.